DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,251,883 (the Abramovitz patent)  in view of Ponnuswamy (US 2014/0348004).
RE claim 1, the Abramovitz patent claims a method implemented by a device in a wireless network, the method comprising: determining by at least one hardware processor that the communication is a network maintenance related communication on a condition that the rate is below a first value and the expected rate is above a second value; and determining by the at least one hardware processor that the communication is a data communication on a condition that the rate is below the first value and the expected rate is below the second value (Claim 1).
The Abramovitz patent does not explicitly claim obtaining a transmission rate for a communication from a station in a wireless network; obtaining interference for the communication from the station; and calculating an expected transmission rate based on the interference.
However, Ponnuswamy teaches obtaining a transmission rate for a communication from a station in a wireless network; obtaining interference for the communication from the station; and calculating an expected transmission rate based on the interference (Paragraph 25 discloses the collection and evaluation of various metrics consisting of at least a measured SNR, determine an expected receive rate based upon the SNR and an actual receive rate by an access point from a client device).
It would have been an obvious matter of design choice to substitute the originally claimed metrics of the Abramovitz patent with those taught by Ponnuswamy, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement and further these metrics are well known in the art to be analogous to those claimed as SNR is related to signal strength while a data/transmission rate is related to bandwidth in terms of amount of data per unit time.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 2, the Abramovitz patent in view of Ponnuswamy claims the method of claim 1 as set forth above. Note that the Abramoviz patent further claims determining that the communication is a data communication that the transmission rate is above the first value (Claim 2).
RE claim 3, the Abramovitz patent in view of Ponnuswamy claims the method of claim 1 as set forth above. Note that the Abramoviz patent further claims wherein the obtaining the transmission rate-and the interference comprises receiving the transmission rate and the interference from a second device receiving the communication in the network (Claim 3).
RE claim 4, the Abramovitz patent in view of Ponnuswamy claims the method of claim 1 as set forth above. Note that the Abramoviz patent further claims wherein the obtaining the transmission rate and the interference comprises measuring the transmission rate and the interference (Claim 4).
RE claim 5, the Abramovitz patent in view of Ponnuswamy claims the method of claim 1 as set forth above. Note that the Abramoviz patent further claims wherein the expected transmission rate is determined by using a table to convert the interference to the expected transmission rate-and deducting a margin (Claim 5).
RE claim 6, the Abramovitz patent in view of Ponnuswamy claims the method of claim 1 as set forth above. Note that the Abramoviz patent further claims determining by the at least one hardware processor that the station is active when the communication is determined to be the data communication and that the station is inactive when the communication is determined to be the network maintenance related communication (Claim 6).
RE claim 7, the Abramovitz patent claims a device comprising at least one hardware processor configured to: determine that the communication is a network maintenance related communication on a condition that the transmission rate is below a first value and the expected rate is above a second value; and 137227788.1AIR-T-PT017US.1determine that the communication is a data communication on a condition that the rate is below the first value and the expected rate is below the second value.
The Abramovitz patent does not explicitly claim obtaining a transmission rate for a communication from a station in a wireless network; obtaining interference for the communication from the station; and calculating an expected transmission rate based on the interference.
However, Ponnuswamy teaches obtaining a transmission rate for a communication from a station in a wireless network; obtaining interference for the communication from the station; and calculating an expected transmission rate based on the interference (Paragraph 25 discloses the collection and evaluation of various metrics consisting of at least a measured SNR, determine an expected receive rate based upon the SNR and an actual receive rate by an access point from a client device).
It would have been an obvious matter of design choice to substitute the originally claimed metrics of the Abramovitz patent with those taught by Ponnuswamy, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement and further these metrics are well known in the art to be analogous to those claimed as SNR is related to signal strength while a data/transmission rate is related to bandwidth in terms of amount of data per unit time.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 8, the Abramovitz patent in view of Ponnuswamy claims the device of claim 7 as set forth above. Note that the Abramoviz patent further claims wherein the at least one hardware processor is further configured to determine that the communication is a data communication on a condition that the transmission rate is above the first value (Claim 8).
RE claim 9, the Abramovitz patent in view of Ponnuswamy claims the device of claim 7 as set forth above. Note that the Abramoviz patent further claims further comprising at least one interface configured to receive the transmission rate and the interference from a second device receiving the communication in the network (Claim 9).
RE claim 10, the Abramovitz patent in view of Ponnuswamy claims the device of claim 7 as set forth above. Note that the Abramoviz patent further claims wherein the expected transmission rate is determined by using a table to convert the interference to the expected transmission rate and deducting a margin (Claim 10).
RE claim 11, the Abramovitz patent in view of Ponnuswamy claims the device of claim 7 as set forth above. Note that the Abramoviz patent further claims wherein the expected transmission rate is obtained by converting the interference using an algorithm (Claim 11).
RE claim 12, the Abramovitz patent in view of Ponnuswamy claims the device of claim 7 as set forth above. Note that the Abramoviz patent further claims wherein the at least one hardware processor is further configured to determine that the station is active when the communication is determined to be the data communication and that the station is inactive when the communication is determined to be the network maintenance related communication (Claim 12) .
RE claim 13, the Abramovitz patent in view of Ponnuswamy claims the device of claim 7 as set forth above. Note that the Abramoviz patent further claims determining that the station is active upon completion of a given number of determinations that the communication is the data communication in a time window (Claim 13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461